 



EX 10.1

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

     This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (this “Amendment”) is dated as of July 1, 2005 by and among
(i) Silverleaf Resorts, Inc., a Texas corporation (the “Borrower”),
(ii) Sovereign Bank, a federally chartered savings bank (“Sovereign”), and any
other lending institutions from time to time party thereto (collectively, the
“Banks”), and (iii) Sovereign Bank, a federally chartered savings bank, as agent
for itself and the other Banks (the “Agent”).

W I T N E S S E T H:

     WHEREAS, the Borrower, the Banks, and the Agent have entered into that
certain Second Amended and Restated Revolving Credit Agreement, dated as of
July 30, 2004 (the “Credit Agreement”), pursuant to which the Banks have
extended credit to the Borrower on the terms set forth therein;

     WHEREAS, the Borrower has requested that the Banks and the Agent agree to
delete the covenant in the Credit Agreement concerning the Standby Management
Agreement and amend certain other provisions; and

     WHEREAS, the Banks, the Agent and the Borrower have agreed to such deletion
and amendments, subject to and on the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

     1. Definitions. All capitalized terms used herein and not expressly defined
herein shall have the same respective meanings given to such terms in the Credit
Agreement.

     2. Amendments to Credit Agreement.

     2.1. Amendments to Section 1.1 of the Credit Agreement.

     2.1.1. The definition of the term “Collateral” is hereby amended and
restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “Collateral. All the property, rights and interests of the Borrower and its
Subsidiaries that are or are intended to be subject to the security interests
and mortgages created by the Security Documents, including, without limitation,
the Consumer Loan Collateral, the Standby Servicing Agreement, and all the
Inventory Collateral and Consumer Loan Collateral under and as defined in the
Inventory and Receivables Facility.”

     2.1.2. The definition of the term “Loan Documents” is hereby amended by
adding the words “the Negative Pledges,” immediately after the words “the
Servicing Agreement,”.

     2.1.3. Section 1.1 of the Credit Agreement is hereby amended by inserting
the following definitions in proper alphabetical order:

     “CapitalSource. CapitalSource Finance LLC, a Delaware limited liability
company.”

     “CapitalSource Documents. The documents listed on Schedule 1.1(g) hereto.”

     “CapitalSource Facility. Those certain credit facilities provided by
CapitalSource to the Borrower pursuant to the CapitalSource Documents.”

     “Intercreditor Agreement. The Amended and Restated Intercreditor Agreement,
dated as of May 26, 2005, among the Agent, Textron, CapitalSource and Resort
Funding.”

     “Negative Pledges. The documents listed in Schedule 1.1(f) hereto.”

     “Resort Funding. Resort Funding LLC, a Delaware limited liability company.”

     “Resort Funding Documents. The documents listed on Schedule 1.1(h) hereto.”

     “Resort Funding Facility. That certain credit facility provided by Resort
Funding to the Borrower pursuant to the Resort Funding Documents.”

     2.1.4. The definition of the “Required Consumer Loan Documents” is hereby
amended by adding to the end of clause (1) thereof the following:

-2-



--------------------------------------------------------------------------------



 



“In the case of any promissory note or comparable instrument of indebtedness
signed by a consumer borrower in respect of an Interval at the Oak ‘N Spruce
Resort, such promissory note or comparable instrument shall include the language
required by 16 C.F.R. § 433.”

     2.1.5. The definition of “Security Documents” is hereby amended by deleting
the words “the Standby Management Agreement Assignment,”, “the Assignments of
Developments Rights” and “the Assignment of Management Agreement,”.

     2.1.6. Section 1.1 of the Credit Agreement is hereby amended by deleting
each of the following defined terms in their entirety:

     “Standby Management Agreement Assignment. The Assignment of Standby
Management Agreement, dated as of April 30, 3002, among the Borrower, the
Standby Manager, and the Agent, as amended by Amendment No. 1 of even date
herewith, pursuant to which the Borrower assigns all of its rights under the
Standby Management Agreement to the Agent.

     Standby Management Agreement. The Consulting Agreement, executed by the
parties on April 27, 2002 and April 29, 2002, between the Standby Manager and
the Borrower, as amended by the letter agreement, dated March 22, 2004, pursuant
to which the Standby Manager (1) monitors the operations of the Borrower and the
Silverleaf Club and the Borrower’s compliance with the Business Plan,
(2) assists the Borrower with the preparation of the reports deliverable to the
Banks by the Borrower pursuant to this Credit Agreement, and (3) assumes the
management of the Eligible Projects upon the occurrence of an Event of Default
in accordance with the terms of this Credit Agreement.

     Standby Manager. J&J Limited, Inc., or such other Person selected by the
Borrower and acceptable to the Agent, in its sole discretion, to act as standby
manager in accordance with the Standby Management Agreement.”

     2.2. Amendment to Section 5.8 of the Credit Agreement. Section 5.8 of the
Credit Agreement is hereby amended and restated in its entirety as set forth
below:

     “5.8. Cross Collateralization. The Collateral also secures the obligations
of the Borrower under the Inventory and Receivables Facility. Upon repayment of
the Loan and the satisfaction by the Borrower of all of the Obligations, the
Collateral shall continue to secure the Inventory and Receivables Facility, as
provided in the

-3-



--------------------------------------------------------------------------------



 



documents evidencing and securing the Inventory and Receivables Facility. The
Borrower further acknowledges and agrees that upon repayment in full of the
Inventory and Receivables Facility, the Agent’s security interest in the
collateral securing such facility shall automatically become a first priority
security interest securing the Borrower’s Obligations hereunder and the Borrower
shall take such steps as the Agent may request to deliver such collateral to the
Agent and to confirm the Agent’s first priority security interest therein. The
Agent hereby acknowledges and agrees that it will release and terminate its
interest in and rights under the Standby Servicing Agreement upon Textron’s
release and termination (in form and substance satisfactory to the Agent) of
Textron’s rights under and interests in the servicing agreement between Textron
and the Standby Servicer.”

     2.3. Amendment to Section 6.10 of the Credit Agreement. The penultimate
sentence of Section 6.10 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“The Borrower has no knowledge of any default or event of default under any of
the Textron Documents, the CapitalSource Documents, the Resort Funding
Documents, or any other documents evidencing any other material Indebtedness of
the Borrower or any of its Subsidiaries, except as disclosed to the Banks in
writing, and none of Textron, CapitalSource, Resort Funding or any other lender
has accelerated any loan obligation of the Borrower or any of its Subsidiaries
on account of any such specified default or event of default.”

     2.4. Amendment to Section 6.29 of the Credit Agreement. Section 6.29 of the
Credit Agreement is hereby amended and restated in its entirety as set forth
below:

     “6.29. Standby Servicer. The Standby Servicing Agreement is in full force
and effect and has not been modified, amended, or terminated, other than the
First Amendment to Backup Servicing Agreement dated as of April 19, 2002 and the
Amendment No. 2 to Backup Servicing Agreement dated May 4, 2005.”

     2.5. Amendment to Section 6.32. The first sentence of Section 6.32 is
hereby amended and restated in its entirety as follows:

     “6.32. Other Facilities. There is no event of default or event which, with
the passage of time, notice or both, would constitute an event of default under
any of the Textron Facility, the CapitalSource

-4-



--------------------------------------------------------------------------------



 



Facility, the Resort Funding Facility or any other facility representing
material Indebtedness of the Borrower or any of its Subsidiaries and each of the
Borrower and its Subsidiaries is in good standing under all of such facilities.”

     2.6. Amendment to Section 7.2 of the Credit Agreement. Section 7.2 of the
Credit Agreement is hereby amended and restated in its entirety as set forth
below:

     “7.2. Maintenance of Office; Management. The Borrower will maintain its
chief executive office at 1221 Riverbend, Suite 120, Dallas, Texas or at such
other place in the United States of America as the Borrower shall designate upon
written notice to the Agent, where notices, presentations and demands to or upon
the Borrower in respect of the Loan Documents may be given or made. Unless
replaced by another manager in accordance with the terms of the Loan Documents,
the Borrower shall remain engaged in the active management of the Eligible
Projects and shall continue to perform duties substantially similar to those
presently performed as provided in the management agreement relating to each
Eligible Project.”

     2.7. Amendment to Section 7.18.1. Section 7.18.1 of the Credit Agreement is
hereby amended by deleting the words “, subject to the Intercreditor Agreement”.

     2.8. Amendment to Section 7.20 of the Credit Agreement. Section 7.20 of the
Credit Agreement is hereby amended and restated in its entirety as set forth
below:

     “7.20. Standby Servicing Agreement. The Borrower will maintain the Standby
Servicing Agreement in full force and effect.”

     2.9. Amendment to Section 7.24 of the Credit Agreement. Section 7.24 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

     “7.24. Textron Facility, CapitalSource Facility, Resort Funding Facility,
DZ Bank Securitization, Textron Securitization, Bond Holder Exchange Transaction
and Other Indebtedness. The Borrower and its Subsidiaries will comply with each
of the terms and conditions of the Textron Documents, the CapitalSource
Documents, the Resort Funding Documents, the DZ Bank Documents, the Textron
Securitization Documents, the Bond Holder Exchange Documents, and the documents
evidencing any other material Indebtedness of the Borrower or any of it
Subsidiaries and will promptly deliver to the Banks, upon receipt by Borrower or
any of its Subsidiaries, copies of

-5-



--------------------------------------------------------------------------------



 



any notices received by Borrower or any of its Subsidiaries in connection with
any of the foregoing credit facilities.”

     2.10. Amendment to Section 8.21 of the Credit Agreement. Section 8.21 of
the Credit Agreement is hereby amended by deleting the words “the Standby
Management Agreement,”.

     2.11. Amendment to Section 9.3 of the Credit Agreement. Section 9.3 of the
Credit Agreement is hereby amended by inserting the following words after the
reference to the “Heller Facility” in the first sentence thereof: “, the
CapitalSource Facility, the Resort Funding Facility”.

     2.12. Amendment to Section 10.17 of the Credit Agreement. Section 10.17 of
the Credit Agreement is hereby amended and restated in its entirety as set forth
below:

     “10.17. Servicing Agreements. Each of the Servicing Agreement and the
Standby Servicing Agreement shall be in full force and effect.”

     2.13. Amendment to Section 10.20 of the Credit Agreement. Section 10.20 of
the Credit Agreement is hereby amended and restated in its entirety as set forth
below:

     “10.20. [Intentionally Omitted].”

     2.14. Amendment to Section 12.1. Clauses (f) and (g) of Section 12.1 of the
Credit Agreement are hereby amended and restated in their entirety as follows:

     “(f) the Borrower or any of its Subsidiaries shall fail to pay when due, or
within any applicable period of grace, any obligation for borrowed money
(including, without limitation, any obligation under the Textron Facility, the
CapitalSource Facility, the Resort Funding Facility, the New Notes, the
Inventory and Receivables Facility, the DZ Bank Securitization, or the Textron
Securitization), or credit received in respect of any Capitalized Leases in
excess of $100,000, or fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing borrowed money or credit received (including, without limitation, the
New Notes and the agreements and instruments entered into by the Borrower in
connection with the CapitalSource Facility, the Resort Funding Facility, the
Textron Facility, the Inventory and Receivables Facility, the DZ Bank
Securitization, the Textron Securitization, or the New Notes), or in respect of
any Capitalized Leases in excess of $100,000 for such period of time as

-6-



--------------------------------------------------------------------------------



 



would permit (assuming the giving of appropriate notice if required) the holder
or holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof, or any such holder or holders shall rescind or shall have a
right to rescind the purchase of any such obligations;

     (g) an event of default shall occur under the DZ Bank Securitization, the
Textron Securitization, the Textron Facility, the CapitalSource Facility, the
Resort Funding Facility, the New Notes or the Inventory and Receivables
Facility;”

     2.15. Amendment to Section 12.4 of the Credit Agreement. Section 12.4 of
the Credit Agreement is hereby amended and restated in its entirety as set forth
below:

     “12.4. Standby Servicer. Upon an Event of Default, the Agent may, without
demand or notice of any nature whatsoever, terminate any then existing servicing
agreement and replace any then existing servicer with the Standby Servicer or
such other servicer as the Agent may select in its sole and absolute discretion.
Upon an Event of Default, at the election of the Agent, the Borrower agrees that
the Standby Servicer or such other servicer as the Agent may select in its sole
and absolute discretion may assume control over the servicing of the Consumer
Loan Collateral or any other consumer loans pledged to the Agent, reporting to
the Banks.”

     2.16. Amendment to Schedules to the Credit Agreement. Exhibits A, B and C
to this Amendment shall be attached to the Credit Agreement as Schedule 1.1(f),
Schedule 1.1(g) and Schedule 1.1(h), respectively.

     3. Representations and Warranties; No Default. The Borrower hereby
represents and warrants to the Banks and the Agent as follows:

     (a) Representations and Warranties in Credit Agreement. Each of the
representations and warranties of the Borrower contained in the Credit
Agreement, as amended by this Amendment, or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement (including,
without limitation, this Amendment) are true as of the date hereof and no
Default or Event of Default has occurred and is continuing.

     (b) Authority, No Conflicts, Etc. The execution, delivery and performance
of this Amendment (i) are within the corporate authority

-7-



--------------------------------------------------------------------------------



 



of the Borrower, (ii) have been duly authorized by all necessary corporate
proceedings on behalf of the Borrower, (iii) do not conflict with or result in
any material breach or contravention of any provision of law, statute, rule, or
regulation to which the Borrower is subject or any judgment, order, writ,
injunction, license, or permit applicable to the Borrower so as to materially
adversely affect the assets, business, or any activity of the Borrower, and
(iv) do not conflict with any provision of the corporate charter or bylaws of
the Borrower or any agreement or other instrument binding upon the Borrower. The
execution, delivery, and performance of this Amendment will result in a valid
and legally binding obligation of the Borrower enforceable against it in
accordance with the terms and provisions hereof.

     4. Effect of Amendment. Except as expressly set forth herein, this
Amendment does not constitute an amendment or waiver of any term or condition of
the Credit Agreement or any other Loan Document, and all such terms and
conditions shall remain in full force and effect and are hereby ratified and
confirmed in all respects. Nothing contained in this Amendment shall be
construed to imply a willingness on the part of the Agent or any Bank to grant
any similar or other future amendments of any of the provisions of the Credit
Agreement or the other Loan Documents. Nothing contained herein shall in any way
prejudice, impair or otherwise adversely affect any rights or remedies of the
Agent and the Banks under the Credit Agreement or any other Loan Document.

     5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which taken together shall constitute one agreement.

     6. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties hereto.

     7. Governing Law. THIS AMENDMENT AND EACH OF THE OTHER LOAN DOCUMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS
OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK. THE BORROWER AGREES
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT
AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING

-8-



--------------------------------------------------------------------------------



 



MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §18 OF THE CREDIT
AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.

[Remainder of page intentionally left blank.]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date first above written.

              BORROWER:
 
            SILVERLEAF RESORTS, INC.
 
       
 
  By:   /S/ HARRY J. WHITE, JR.
 
            Name: Harry J. White, Jr.     Title: CFO
 
            AGENT AND BANK:
 
            SOVEREIGN BANK
 
       
 
  By:   /S/ JOHN BAER
 
            Name: John Baer     Title: Vice President

Exhibits attached to Agreement and not filed herewith:

Exhibit A: Schedule 1.1(f) Negative Pledges
Exhibit B: Schedule 1.1(g) CapitalSource Documents
Exhibit C: Schedule 1.1(h) Resort Funding Documents

-10-